DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 02/25/2022.
Claims 29, 32-43, 45, 47 and 50-54 are presented for examination. 
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Applicant argues the following limitation(s):
Applicant argues, stated in the remark on pages 9-13, Suzuki and Baldemair fail to teach or suggest, among other things, "wherein the switching is based on at least one of: a change in need for bandwidth, an expiration of a timer, or an explicit indication from an access node." On the contrary, Suzuki teaches switch based on component carrier type on the basis of 1 bit information indicating in the master information block corresponding to “an explicit indication from an access node” (see Suzuki: ¶[0170]). In addition, Examiner agreed with applicant that examiner does not allege that any of the cited art teaches or suggests “an expiration of a timer” or “a change in need for bandwidth”. However, in the broadest reason of interpretation of  “wherein the switching is based on at least one of: a change in need for bandwidth, an expiration of a timer, or an explicit indication from an access node", where switching is based on “at least one of limitation A, B, OR C” instead of switching based on all three limitations of “a change in need for bandwidth”, “an expiration of a timer”, AND “an explicit indication from an access node”. Since Suzuki teaches switching based on the explicit indication from an access node, it is clearly teaches the limitation as described hereinabove. Similar issues applied to claims  43 and 47 and as well on the dependent claims 32-42 and 45 and 50-54.
Applicant argues, stated in the remark on pages 9-14, Suzuki and Baldemair fail to teach or suggest, among other things, "wherein the explicit indication is included in downlink control signalling or a MAC CE". Examiner agreed with applicant that Suzuki and Baldemair failed teach the limitation of "wherein the explicit indication is included in downlink control signalling or a MAC CE". Since the limitations was amended after the last office action, the limitation are moot in view of the new ground of rejection. Similar issues applied to claims  43 and 47 and as well on the dependent claims 32-42 and 45 and 50-54. 
Applicant's arguments with respect to claims 29, 32-43, 45, 47 and 49-54 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29, 31-43, 45-47 and 49-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Suzuki et al. (US 2014/0293946 A1) in view of Baldemair et al. (US 2018/0124748 A1) and further in view of Horiuchi et al. (US 2014/0126506 A1).
Regarding claim 29, Suzuki teaches an apparatus (mobile station device see Suzuki: Fig.16) comprising: 
at least one processor and at least one memory including computer program code; the at least one memory and the computer program code are configured to, with the at least one processor (control section 103 couple with higher layer processing section 101 see Suzuki: Fig.16), cause the apparatus at least to: 
be configured with a plurality of search space configurations, wherein the apparatus is configured with at least one user specific search space configuration (multiple search spaces for UE such as Common search space, UE-specific search space, enhanced common search space and enhanced UE-specific search space see Suzuki: Fig.5; ¶[0103-0105]); 
select a search space configuration from the plurality of search space configurations for the apparatus, operate the apparatus in the selected search space configuration (mobile station device 1 receiving a master information block (1 bit information indicating the component carrier type ) using PBCH to select search space corresponding to the master information block information see Suzuki: Fig.15 steps 1501-1510; ¶[0170-0172]); and 
switch between search space configurations (switching the search space to monitor for the DCI format in the mobile device 1 see Suzuki: Fig.15; ¶0170-0172]), 
wherein the switching is based on at least one of a change in need for bandwidth, an expiration of a timer, or an explicit indication from an access node (switch based on component carrier type on the basis of 1 bit information indicating in the master information block see Suzuki: ¶[0170]);
wherein the apparatus is a user equipment (mobile station device see Suzuki: Fig.16).  
Suzuki does not explicitly teaches wherein the plurality of search space configurations cover at least two different bandwidths.
However, Baldemair teaches the wherein the plurality of search space configurations cover at least two different bandwidths (first and second subband configuration have different frequency range see Baldemair: ¶[0004]; Claim 2) in order to avoid or reduce interference (see Baldemair: ¶[0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Suzuki to include (or to use, etc.) the wherein the plurality of search space configurations cover at least two different bandwidths as taught by Baldemair in order to avoid or reduce interference (see Baldemair: ¶[0003]).
The modified Suzuki does note explicitly teaches wherein the explicit indication is included in downlink control signalling or a medium access control (MAC) control element (CE).
However, Horiuchi teaches the wherein the explicit indication is included in downlink control signalling or a medium access control (MAC) control element (CE) (UE 200 include Control signal reception section 206 extracts control information mapped to each of the first search space and the second search space configured by configuration section 205 and “base station 100 configuration section 102 configures a first search space that is a candidate to which control information (a DL assignment, a UL grant, and the like) for a first CC is assigned and a second search space that is a candidate to which control information for a second CC other than the first CC among the plurality of CCs is assign” see ¶[0054]; Fig.9 elements 205-206; ¶[0050]; Fig. 8 elements 101-102) in order to properly perform cross carrier scheduling in ePDCCHs (see Horiuchi: ¶[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Suzuki to include (or to use, etc.) the wherein the explicit indication is included in downlink control signalling or a medium access control (MAC) control element (CE). as taught by Horiuchi in order to properly perform cross carrier scheduling in ePDCCHs (see Horiuchi: ¶[0024]).
Regarding claim 32, the modified Suzuki taught the apparatus according to claim 29 as set forth hereinabove. Suzuki further teaches wherein the switching comprises switching from a first search space configuration to a second search space configuration or switching from a second search space configuration to a first search space configuration (switching search space based on component carrier type bit information see Suzuki: ¶[0170]; Fig.15).  
Regarding claim 33, the modified Suzuki taught the apparatus according to claim 32 as set forth hereinabove. Baldemair further wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to rely on a timer when switching from the first search space configuration to the second search space configuration, or rely on an additional synchronization signal when switching from the second search space configuration to the first search space configuration (relay on trigger condition to switch search spaces such as expansion in subband  expansion due to data received on the resource see Baldemair: ¶[0042]) in order to avoid or reduce interference (see Baldemair: ¶[0003]).
Regarding claim 34, the modified Suzuki taught the apparatus according to claim 32 as set forth hereinabove. Baldemair further teaches wherein the first search space configuration comprises one or more of the following attributes: search space(s) covering a wide bandwidth (different bandwidth for first and second subband configuration see Baldemair: ¶[0040]), search space(s) covering a high number of control channel elements, user equipment operating with a high number of physical downlink control channel blind decoding attempts per slot or per mini-slot or per subframe, user equipment monitoring all required physical downlink control channel from both slots and mini-slots, user equipment operating with radio frequency bandwidth up to a bandwidth corresponding to maximum channel bandwidth (increase in spanned bandwidth in downlink assignment “A downlink assignment corresponding to an increase in spanned bandwidth may be received” see Baldemair: ¶[0042]), or user equipment having a large data volume in at least one of a downlink direction or an uplink direction in order to avoid or reduce interference (see Baldemair: ¶[0003]).
Regarding claim 35, the modified Suzuki taught the apparatus according to claim 32 as set forth hereinabove. Baldemair further teaches wherein the second search space configuration  comprises one or more of the following attributes: search space(s) covering a narrow bandwidth (In this instance, a second bandwidth corresponding to the second subband configuration may be less than a first bandwidth corresponding to the first subband configuration see Baldemair: ¶[0046]), search space(s) covering a low number of control channel elements, user equipment operating with a low number of physical downlink control channel blind decoding, user equipment monitoring physical downlink control channel at maximum with slot resolution at least in discontinuous reception mode; user equipment operating with radio frequency bandwidth corresponding to a subset of the maximum channel bandwidth (increase in spanned bandwidth in downlink assignment “A downlink assignment corresponding to an increase in spanned bandwidth may be received” see Baldemair: ¶[0042]), or user equipment supporting a limited data volume in at least one of a downlink direction; or an uplink direction in order to avoid or reduce interference (see Baldemair: ¶[0003]).
Regarding claim 36, the modified Suzuki taught the apparatus according to claim 29 as set forth hereinabove. Baldemair further teaches wherein the selecting is  based on at least one of need for bandwidth or an explicit indication from an access node (mobile station device 1 receiving a master information block (1 bit information indicating the component carrier type ) using PBCH to select search space corresponding to the master information block information from base station  see Suzuki: Fig.15 steps 1501-1510; ¶[0170-0172]) in order to avoid or reduce interference (see Baldemair: ¶[0003]).
Regarding claim 37, the modified Suzuki taught the apparatus according to claim 29 as set forth hereinabove. Baldemair further teaches wherein the plurality of search space configurations comprise at least one of a first search space configuration configured to support the apparatus in active data transmission, or a second search space configuration configured to support the apparatus in discontinuous reception mode or in a low data rate service mode (based on the component carrier type on the current PCH to determine search spaces to select for transmission see Baldemair: Fig.15; ¶[0170-0173]) in order to avoid or reduce interference (see Baldemair: ¶[0003]).
Regarding claim 38, the modified Suzuki taught the apparatus according to claim 29 as set forth hereinabove. Suzuki further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to receive configuration of the plurality search space configurations from higher layer signaling (higher layer procession section see Suzuki: Fig.16 element 101; ¶[0176]).  
Regarding claim 39, the modified Suzuki taught the apparatus according to claim 29 as set forth hereinabove. Baldemair further teaches wherein the plurality of search space configurations comprise a first search space configuration configured to cause the apparatus to follow all physical downlink control channel aggregation levels, and a second search space configuration configured to cause the apparatus to follow only a subset of physical downlink control channel aggregation levels (first subband configuration and partial second subband configuration “data may be received in a first frequency range 330 containing the first subband configuration 300 but not the second subband configuration 350. The data may be received on resources at least partially belonging to the first subband configuration 300. In the second interval 354, data may be received in the second frequency range 380 including the second subband configuration 350. The data may be received on resources at least partially belonging to the second subband configuration 350” see Baldemair: ¶[0042]) in order to avoid or reduce interference (see Baldemair: ¶[0003]).
Regarding claim 40, the modified Suzuki taught the apparatus according to claim 29 as set forth hereinabove. Baldemair further teaches wherein the plurality of search space configurations comprise a first search space configuration configured to cause the apparatus to follow both a common search space and a user specific search space, and a second search space configuration configured to cause the apparatus to follow only a common search space, or different user specific search spaces from one another (first subband configuration and partial second subband configuration “data may be received in a first frequency range 330 containing the first subband configuration 300 but not the second subband configuration 350. The data may be received on resources at least partially belonging to the first subband configuration 300. In the second interval 354, data may be received in the second frequency range 380 including the second subband configuration 350. The data may be received on resources at least partially belonging to the second subband configuration 350” see Baldemair: ¶[0042]) in order to avoid or reduce interference (see Baldemair: ¶[0003]).
Regarding claim 41, the modified Suzuki taught the apparatus according to claim 29 as set forth hereinabove. Suzuki further teaches wherein operating the apparatus comprises performing physical downlink control channel blind detection (blind detection in mobile device station 1 in PBCH see Suzuki: ¶[0071]).  
Regarding claim 42, the modified Suzuki taught the apparatus according to claim 29 as set forth hereinabove. Suzuki further teaches wherein the apparatus is configured with both a common search space configuration and the at least one user specific search configuration, and wherein the at least one user specific search configuration is defined based on dedicated radio resource control signaling (common search spaces and UE-Specific search space based on dedicated radio resource configuration information send from base station device 3 “PDCCH domain contains a common search space (CSS) and a UE-specific search space (USS). The common search space and the UE-specific search space are sets of resources that the base station device 3 may use to transmit the PDCCH. The mobile station device 1 monitors the common search space and the UE-specific search space for the PDCCH. Since the PDCCH is not transmitted on a non-backward compatible component carrier, the common search space and the UE-specific search space do not exist in a non-backward compatible component carrier” see Suzuki: ¶[00103];¶[0137]; Fig.5).
Regarding claim 43, Suzuki teaches an apparatus (base station 3 see Suzuki: Fig.17) , comprising: 
at least one processor and at least one memory including computer program code; the at least one memory and the computer program code are configured to, with the at least one processor (higher layer processing section 301 and control section 303 see Suzuki: Fig.17, cause the apparatus at least to: 
configure a user equipment with a plurality of search space configurations including at least one user specific search space configuration (multiple search spaces for UE such as Common search space, UE-specific search space, enhanced common search space and enhanced UE-specific search space see Suzuki: Fig.5; ¶[0103-0105]); 
select a search space configuration from the plurality of search space configurations for the user equipment, indicate to the user equipment the selected search space configuration (base station 3 transmit a master information block (1 bit information indicating the component carrier type) using PBCH to select search space corresponding to the master information block information see Suzuki: Fig.15 steps 1501-1510; ¶[0170-0172]);
and send an indication to the user equipment to switch to a different search space configuration of the plurality of search space configurations (beast station sending Master information to mobile station device 1 and switching the search space to monitor for the DCI format in the mobile device 1 see Suzuki: Fig.15; ¶0170-0172]), 
wherein the switch is based on at least one of a change in need for bandwidth, an expiration of a timer, or an explicit indication from an access node (switch based on component carrier type on the basis of 1 bit information indicating in the master information block see Suzuki: ¶[0170]).
Suzuki does not explicitly teaches wherein the plurality of search space configurations cover at least two different bandwidths 
However, Baldemair teaches the wherein the plurality of search space configurations cover at least two different bandwidths (first and second subband configuration have different frequency range see Baldemair: ¶[0004]; Claim 2) in order to avoid or reduce interference (see Baldemair: ¶[0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Suzuki to include (or to use, etc.) the wherein the plurality of search space configurations cover at least two different bandwidths as taught by Baldemair in order to avoid or reduce interference (see Baldemair: ¶[0003]).
The modified Suzuki does note explicitly teaches wherein the explicit indication is included in downlink control signalling or a medium access control (MAC) control element (CE).
However, Horiuchi teaches the wherein the explicit indication is included in downlink control signalling or a medium access control (MAC) control element (CE) (UE 200 include Control signal reception section 206 extracts control information mapped to each of the first search space and the second search space configured by configuration section 205 and “base station 100 configuration section 102 configures a first search space that is a candidate to which control information (a DL assignment, a UL grant, and the like) for a first CC is assigned and a second search space that is a candidate to which control information for a second CC other than the first CC among the plurality of CCs is assign” see ¶[0054]; Fig.9 elements 205-206; ¶[0050]; Fig. 8 elements 101-102) in order to properly perform cross carrier scheduling in ePDCCHs (see Horiuchi: ¶[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Suzuki to include (or to use, etc.) the wherein the explicit indication is included in downlink control signalling or a medium access control (MAC) control element (CE). as taught by Horiuchi in order to properly perform cross carrier scheduling in ePDCCHs (see Horiuchi: ¶[0024]).
Regarding claim 45, claim 45 is rejected for the same reason as claim 36 as described hereinabove. 
Regarding claim 47, claim 47 is rejected for the same reason as claim 29 as described hereinabove. Claim 47 recites a method that perform same functionalities of the apparatus of claim 29.
Regarding claim 50, claim 50 is rejected for the same reason as claim 32 as described hereinabove. 
Regarding claim 51, claim 51 is rejected for the same reason as claim 37 as described hereinabove.
Regarding claim 52,  the modified Suzuki taught the apparatus according to claim 47 as set forth hereinabove. Baldemair further teaches wherein the first search space configuration comprises one or more of the following attributes: search space(s) covering a wider bandwidth compared to a bandwidth covered by search space of the second search space (different bandwidth for first and second subband configuration see Baldemair: ¶[0040]); search space(s) covering a higher number of control channel elements compared to a number of control channel elements of the second search space configuration; user equipment operating with a higher number of physical downlink control channel blind decoding attempts per slot or per mini-slot or per subframe compared to a number of physical downlink control channel blind decoding attempts of the second search space; user equipment monitoring all required physical downlink control channels from both slots and mini-slots; user equipment operating with radio frequency bandwidth up to a bandwidth corresponding to maximum channel bandwidth (increase in spanned bandwidth in downlink assignment “A downlink assignment corresponding to an increase in spanned bandwidth may be received” see Baldemair: ¶[0042]); or user equipment having a large data volume in at least one link direction, either downlink or uplink in order to avoid or reduce interference (see Baldemair: ¶[0003]).
Regarding claim 53,  the modified Suzuki taught the apparatus according to claim 47 as set forth hereinabove. Baldemair further teaches wherein the second search space configuration comprises one or more of the following attributes: search space(s) covering a narrower bandwidth compared to a bandwidth covered by a search space of the first search space configuration (In this instance, a second bandwidth corresponding to the second subband configuration may be less than a first bandwidth corresponding to the first subband configuration see Baldemair: ¶[0046]); search space(s) covering a lower number of control channel elements compared to a number of control channel elements of the first search space configuration; user equipment operating with a lower number of physical downlink control channel blind decoding attempts compared to a number of physical downlink control channel blind decoding attempts of the first search space configuration; user equipment monitoring a physical downlink control channel at maximum with slot resolution at least in discontinuous reception mode; user equipment operating with radio frequency bandwidth corresponding to a subset of maximum channel bandwidth (increase in spanned bandwidth in downlink assignment “A downlink assignment corresponding to an increase in spanned bandwidth may be received” see Baldemair: ¶[0042]); or user equipment supporting a limited data volume in at least one link direction, either downlink or uplink in order to avoid or reduce interference (see Baldemair: ¶[0003]).
Regarding claim 54,  the modified Suzuki taught the apparatus according to claim 47 as set forth hereinabove. Suzuki further teaches wherein the apparatus is configured with both a common search space configuration and the at least one user specific search configuration, and wherein the at least one user specific search configuration is defined based on dedicated radio resource control signaling (common search spaces and UE-Specific search space based on dedicated radio resource configuration information send from base station device 3 “PDCCH domain contains a common search space (CSS) and a UE-specific search space (USS). The common search space and the UE-specific search space are sets of resources that the base station device 3 may use to transmit the PDCCH. The mobile station device 1 monitors the common search space and the UE-specific search space for the PDCCH. Since the PDCCH is not transmitted on a non-backward compatible component carrier, the common search space and the UE-specific search space do not exist in a non-backward compatible component carrier” see Suzuki: ¶[00103];¶[0137]; Fig.5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


June 2, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478